      Case 1:19-mj-00012-ZJH Document 1 Filed 01/25/19 Page 1 of 1 PageID #: 1


AO 91 (Rev. 0S/09) Criminal Complaint


                                     United States District Court
                                                            for the
                                                 Eastern District of Texas

                 United States of America                      )
                               v.                              )             ,          .
                  Anthony James Madrid                         ) Case No.
                                                               )
                                                               )
                                                               )
                           Defendant(s)


                                                CRIMINAL COMPLAINT

         I, the complainant in this case, state that the follo ing is true to the best of my knowledge and belief.
On or about the date(s) of January 24, 2019 in the county of Jefferson in the
     Eastern District of Texas , the defendant(s) violated:

      Code Section Offense Description
21USC841 (a)(1) possession with intent to distribute controlled substances

18USC924(c) possession of a firearm in relation to drug trafficking




         This criminal complaint is based on these facts:
See attached affidavit




         6?f Continued on the attached sheet.




                                                                                        Complainant js signature

                                                                                       s
                                                                                           Printed name and title

S orn to before me and signed in my presence.



Date:                            .
                                                                                   : , Judge s signature

City and state:                  Beaumont                                    Zack Hawthorn, U.S. a istrate Judge
                                                                                        Printed name nd title
